                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 In re:                                            Case No. 20-50721

 Shallow Water Workover & Drilling                 Chapter 7
 Operations, LLC, et al.,
                                                   Joint Administered With:
                           Debtors.                Case Nos. 20-50722 and 20-50723



               TRUSTEE’S EX PARTE APPLICATION TO EMPLOY THE FIRM OF
                 BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ
                 AS SPECIAL COUNSEL IN CONNECTION WITH LITIGATION

          Lucy G. Sikes, solely in her capacity as trustee (the “Trustee”) for the Estate (the “Estate”)

of Moncla Companies Payroll 2016, LLC ( the “Moncla Debtor”), submits this ex parte

application to employ as Special Counsel (the “Application”) the law firm of Baker Donelson

Bearman Caldwell & Berkowitz (the “Firm”) and the Verified Statement of Jan M. Hayden (the

“Hayden Statement”, attached hereto as Exhibit A) pursuant to §327e of Title 11 of the United

States Bankruptcy Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of this Court’s local (the

“Local Rules”) seeking an order (the “Proposed Order,” attached hereto as Exhibit B) authorizing

the retention and employment of the Firm as her counsel in connection with anticipated litigation

on behalf of the Moncla Debtor Estate. In support of her Application, the Trustee avers as follows:

          1.       The Debtors filed voluntary petitions under Chapter 7 of Title of the United States

Code on September 24, 2020 (the “Bankruptcy Cases”). Lucy G. Sikes was appointed the Chapter




4828-2418-2748v1
2955019-000001


  20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 1 of 10
7 Trustee in Bankruptcy Case No. 20-50721 and Bankruptcy Case No. 20-50723 on September

24, 2020 and in Bankruptcy Case No. 20-50722 on October 6, 2020.

       2.      This court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The Trustee wishes to retain the services of the Firm in order to pursue certain

claims, including without limitation breach of contract claims, against Johnny Dewayne Cook

(“Cook”) and Eagle Completions USA, LTD (“Eagle”) in connection with a certain agreement

entered into by the Moncla Debtor and Cook (the “Litigation”).

       4.      The Trustee believes that the Firm possesses extensive knowledge and expertise in

the area of law relevant to this matter and is well qualified to represent the Trustee in this matter.

       5.      In support of this application, the Trustee submits the Hayden Statement.

       6.      Pursuant to the terms of the engagement, the Firm has agreed to render its services

solely to the Trustee, however, all fees and expenses will be solely the responsibility of Charles

Moncla (the Firm will not be entitled to any compensation from the bankruptcy Estate). Under

Rule 1.8(f) of the Louisiana Rules of Professional Conduct, the Trustee and her general counsel

are informed that there will be no interference with the Firm’s independence or professional

judgment or with the client-lawyer relationship between the Firm and the Trustee due to this third-

party payment arrangement, and that any information relating to the Firm’s representation of the

Trustee will be protected as required by Rule 1.6. Accordingly, the Trustee is able to provide, and

does so provide, informed consent to the proposed third-party payment arrangement.




                                                 -2-

  20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 2 of 10
        7.     Pursuant to the agreement between Charles Moncla, the Trustee and the Firm, all

proceeds including any cash received from the Litigation shall go to the Moncla Debtor Estate.

The Complaint will seek damages in at least the amount of $100,000 for the breach of this contract.

        8.     The Firm has no connection of any kind or nature with the United States Trustee,

any person employed in the office of the United States trustee, or any creditor in this case or other

parties to this proceeding except as noted in the Hayden Declaration.

        9.     The Firm represents several members of the Moncla including Charles Moncla in

other matters. In fact, this instance, the Firm was initially employed by Charles Moncla to pursue

this cause of action, however, the Firm determined that the action belonged to the Moncla Debtor

rather to than to Charles Moncla or any of its other clients. The Firm will not represent Charles

Moncla or any related entities as to the claims that are the subject of this employment. The Firm

does not hold an interest adverse to the Estate with respect to the Litigation.

        10.    The employment of the Firm as special counsel for the Trustee is in the best interest

of the estate of the Moncla Debtor, its creditors and parties in interest in that the estate as it may

potentially recover damages arising out of the breach of the contract while not expending any costs

in connection with same.

        WHEREFORE, the Trustee prays that this Court issue an order authorizing the

employment of Baker Donelson Bearman Caldwell & Berkowitz on the terms and conditions set

forth herein and pursuant to U.S.C. §327(e), and for such and further relief to which she may be

entitled.

February 22, 2021                                      /s/ Lucy G. Sikes
                                                       Lucy G. Sikes, Chapter 7 Trustee




                                                 -3-

  20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 3 of 10
                                           Respectfully submitted,

                                           STEWART ROBBINS BROWN &
                                           ALTAZAN, LLC
                                           301 Main Street, Suite 1640
                                           P.O. Box 2348
                                           Baton Rouge, LA 70821-2348
                                           Telephone: (225) 231-9998
                                           Telefax:   (225) 709-9467

                                   BY:     /s/ Paul Douglas Stewart, Jr.
                                           Paul Douglas Stewart, Jr. (La. #24661)
                                           dstewart@stewartrobbins.com

                                           Counsel for Lucy G. Sikes, Chapter 7
                                           Trustee for the Bankruptcy
                                           Estates of Shallow Water Workover &
                                           Drilling, LLC, Shallow Water Workover &
                                           Drilling Operations, LLC, and Moncla
                                           Companies Payroll 2016, LLC




                                     -4-

20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 4 of 10
                                EXHIBIT “A”

          VERIFIED STATEMENT UNDER PENALTY OF PERJURY
     OF JAN M. HAYDEN PURSUANT TO BANKRUPTCY CODE §§327 (E),
        329 AND 504, AND BANKRUPTCY RULES 2014(A) AND 2016(B)




                                     -5-

20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 5 of 10
               VERIFIED STATEMENT UNDER PENALTY OF PERJURY
          OF JAN M. HAYDEN PURSUANT TO BANKRUPTCY CODE §§327 (E),
             329 AND 504, AND BANKRUPTCY RULES 2014(A) AND 2016(B)

       Jan J. Hayden, hereby states under penalty of perjury:

       1.      I am a shareholder in the firm of Baker Donelson Bearman Caldwell & Berkowitz,

(the “Firm”) and a duly licensed and practicing attorney in the States of Louisiana in the Firm’s

offices located in New Orleans. I have been engaged in the full-time practice of law since 1979.

       2.      The Trustee’s Application herein seeks to employ the Firm in connection with

litigation against Johnny Dewayne Cook (“Cook”) and Eagle Completions USA, LTD (“Eagle”)

arising out of a certain agreement by the Moncla Debtor and Cook (the “Litigation”). I have caused

the records of the Firm to be examined and have determined that the Firm has no connection with

Johnny Cook and Eagle.

       3.      I and the Firm have represented and continue to represent Charles Moncla, Michael

Moncla, Matthew Moncla, Mark Moncla, Christopher Paul “Buck” Moncla in connection various

matters. In fact, in the instance, I and the Firm examined this potential claim and determined that

the claim did not belong to Charles Moncla but rather that it belonged to the estate of the Moncla

Debtor.

       4.      Neither the Firm nor any of its attorneys have any connection, to the best of my

knowledge with persons employed in any office of the United States Trustee. Neither the Firm

nor its attorneys have a pre-petition claim or any other claim against the estate of the Moncla

Debtor, neither the firm nor its attorneys have any equity interest in the Moncla Debtor, neither

the Firm nor any of its attorneys are insiders of the Moncla Debtor. The Firm does not hold any

interest adverse to the Estate with respect to the Litigation.



                                                 -6-

  20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 6 of 10
       5.      Pursuant to the terms of the engagement, the Firm has agreed to render its services

solely to the Trustee, however, all fees and expenses will be solely the responsibility of Charles

Moncla (the Firm will not be entitled to any compensation from the bankruptcy Estate). Under

Rule 1.8(f) of the Louisiana Rules of Professional Conduct, I have informed the Trustee and her

general counsel that there will be no interference with the Firm’s independence or professional

judgment or with the client-lawyer relationship between the Firm and the Trustee due to this third-

party payment arrangement, and that any information relating to the Firm’s representation of the

Trustee will be protected as required by Rule 1.6. Based upon this representation, I understand

that the Trustee has provided informed consent to the proposed third-party payment arrangement.

       6.      Pursuant to the agreement between Charles Moncla, the Trustee and the Firm, all

proceeds including any cash received from the Litigation shall go to the Moncla Debtor Estate.

The Complaint will seek damages in at least the amount of $100,000 for the breach of this contract.

       7.      I have read the Trustee’s Application to employ the Firm and the statements made

therein are true and correct to the best of my knowledge, information and belief under penalty of

perjury.



                                                      /s/ Jan M. Hayden
                                                      Jan M. Hayden

                                                      Dated: 2/22/2021




                                                -7-

  20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 7 of 10
                                EXHIBIT “B”

                            PROPOSED ORDER




                                     -8-

20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 8 of 10
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


 In re:                                         Case No. 20-50721

 Shallow Water Workover & Drilling              Chapter 7
 Operations, LLC, et al.,
                                                Joint Administered With:
                        Debtors.                Case Nos. 20-50722 and 20-50723


          ORDER GRANTING TRUSTEE’S EX PARTE APPLICATION
    TO EMPLOY THE FIRM OF BAKER DONELSON BEARMAN CALDWELL &
    BERKOWITZ AS SPECIAL COUNSEL IN CONNECTION WITH LITIGATION

          Considering the Trustee’s Ex Parte Application to Employ the Firm of Baker Donelson

Bearman Caldwell & Berkowitz as Special Counsel in Connection with Litigation [Dkt.-__] (the

“Application”);

          IT IS HEREBY ORDERED that Lucy G. Sikes (the “Trustee”) is authorized to employ

the law firm of Baker Donelson Bearman Caldwell & Berkowitz (the “Firm”) to pursue the breach

of contract claims on the Estate’s sole behalf against Johnny DeWayne Cook (“Cook) and Eagle

Completion, USA, LTD (“Eagle”) in connection with a certain agreement entered into by Moncla

Debtor and Cook. (the “Litigation”)

          IT IS HEREBY FURTHER ORDERED that the estate will not be liable to the Firm or

any other person for any costs, expenses or fees in connection with the Litigation, and that such

costs, fees and expenses will be the sole responsibility of third-party Charles Moncla.

          IT IS HEREBY FURTHER ORDERED that any cash proceeds received from the

Litigation shall be deposited into the estate accounts for Moncla Companies Payroll 2016, LLC,

Bankruptcy Case 20-50723.


                                                -9-

  20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 9 of 10
       IT IS HEREBY FURTHER ORDERED that the Firm will not represent Charles Moncla

or any related entities as to the claims that are the subject of this employment.

                                                ###

ORDER PREPARED AND SUBMITTED BY:

STEWART ROBBINS BROWN & ALTAZAN, LLC
301 Main Street, Suite 1640
P.O. Box 2348
Baton Rouge, LA 70821-2348
Telephone: (225) 231-9998
Telefax:   (225) 709-9467

BY:    /s/ Paul Douglas Stewart, Jr.
       Paul Douglas Stewart, Jr. (La. #24661)
       dstewart@stewartrobbins.com

Counsel for Lucy G. Sikes, Chapter 7 Trustee for the Bankruptcy
Estates of Shallow Water Workover & Drilling, LLC, Shallow Water Workover & Drilling
Operations, LLC, and Moncla Companies Payroll 2016, LLC




                                                -10-

 20-50721 - #56 File 02/23/21 Enter 02/23/21 09:48:19 Main Document Pg 10 of 10
